Citation Nr: 1115605	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for a nose and throat disorder. 

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1983.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.       

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board notes that the Veteran indicated an interest in claiming service connection for an ear disorder in June 2006 and June 2007 statements of record, and during his testimony before the Board in November 2011.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over the issue, it is referred to the AOJ for appropriate action.  


REMAND

The Veteran claims that he incurred eye, nose, throat, and back disorders during service.  During his testimony before the Board, he provided lay evidence describing the way in which he claims to have incurred these disorders.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and may form the basis for a service connection finding).  

Certain service treatment records included in the claims file support the Veteran's claims.  Though the Veteran's May 1983 reports of medical history and examination are negative for the disorders at issue here, several documents note complaints related to these disorders.  Moreover, the Board notes a March 2007 memorandum of record indicating that some of the Veteran's service treatment records may not have been retrieved by VA.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  

The evidence indicates that an event, injury, or disease relating to each of the Veteran's disorders may have occurred during service.  As such, the Board finds VA compensation examination warranted for each claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examinations with appropriate specialists to determine the etiology, nature, and severity of any current eye, nose, throat, or back disorder.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations, and examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  Each examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any currently diagnosed disorder (eye, nose, throat, back) relates to service.  

3.  Any conclusion reached should be supported by a rationale.

4.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

